Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 1 of 8

AO ea ison. 02/09) Criminal COMPLE

 

 

 

minmenaas TST FoR

United States District: Court

for the
Western District of New York

 

 

 

 

 

United States of America

v Case No. 19-mj- S16

JOHN FERREIRA
a/k/a JOHN FERRERA

 

Defendant

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

(1) On or about September 24, 2018, the exact date being unknown, in the Western District of
New York, the defendant, JOHN FERREIRA, did knowingly receive child pornography, as defined in Title
18, United States Code, Section 2256(8), that had been shipped and transported using any means and facility
of interstate and foreign commerce, including by computer, in violation of Title 18, United States Code,
Section 2252A(a)(2)(A) and 2252A(b)(1); and

(2) On or about February 14, 2019, the exact date being unknown, in the Western District of
New York, the defendant, JOHN FERREIRA, did knowingly possess child pornography, as defined in Title
18, United States Code, Section 2256(8), that involved a prepubescent minor who had not attained 12 years
of age, in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and 2252A(b)(2).

This Criminal Complaint is based on these facts:

& Continued on the attached sheet. (fu rE

Complainant’s signature
RYAN a GREEN
SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS

Printed name title

Sworn to before me and signed in my presence. C2

Date: May _2/_, 2019 Helen et [oe
Judge's ignature

MICHAEL J. ROEMER
City and State: Buffalo, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title

 

 
Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 2 of 8

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

STATE OF NEW YORK _)
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

I, Ryan W. Green, being duly sworn, depose and state the following:

1. I am a Special Agent with the Department of Homeland Security (DHS),
Homeland Security Investigations (HSI), currently assigned to Buffalo, New York and have
been so employed since June of 2004. As such, I am a law enforcement officer of the United
States, within the meaning of Section 115(c)(1) of Title 18, United States Code, who is
"authorized by law or by Government agency to engage in or supervise the prevention,

detection, investigation or prosecution of any violation of Federal criminal law."

2. As part of my duties as an HSI Special Agent, I investigate criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the receipt and possession of child pornography, in violation of Title 18, U.S.C.,
Section 2252A(a)(2)(A) and Title 18, U.S.C., Section 2252A(a)(5)(B). I have received
training in the area of child pornography and child exploitation, and have had the opportunity
to observe and review multiple examples of child pornography (as defined in Title 18, U.S.C.,
§ 2256) in various forms of media including computer media. I have also participated in the
execution of numerous search warrants, several of which involved child exploitation and/or

child pornography offenses.
Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 3 of 8

3. This affidavit is submitted in support of criminal complaint charging John
FERREIRA with a violation of Title 18, U.S.C., Section 2252A(a)(2)(A), Receipt of child
pomography and Title 18, United States Code, Section 2252A(a)(5)(B), Possession of child

pornography.

4, The statements contained in this affidavit are based upon my investigation,
information provided to me by other law enforcement personnel, and on my experience and
training as a Special Agent of HSI. Because this affidavit is being submitted for the limited
purpose of establishing probable cause to secure a search warrant, I have not included each
fact known to me concerning this investigation. I have set forth facts that I believe are
necessary to establish probable cause to believe that the defendant did knowingly violate Title
18, U.S.C., Section 2252A(a)(2)(A), Receipt of child pornography and Title 18, United States

Code, Section 2252A(a)(5)(B), Possession of child pornography.

5. In June of 2018, Microsoft reported to NCMEC’s CypberTipline that on June
13, 2018 someone at IP Address 198.255.198.69 uploaded an image which depicted the
lascivious exhibition of a prepubescent female’s vagina via BingImage. BingImage works by
the user either uploading an image that the user already has in their possession, or by linking
the URL of an image already posted online. Microsoft Corporation utilizes PhotoDNA
software to compute the hash value of only uploaded images, and not linked images, to
BingImage and then compares those hash values to a repository of known hash values for
which the associated images have been found to contain child exploitative material. This

confirms that any images that have been flagged by the PhotoDNA software and reported to
Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 4 of 8

NCMEC would have to have been in the possession of the user who uploaded the image to
BingImage. The NCMEC CyberTipline reports for these incidents indicate that an analyst at
NCMEC conducted a query of open source information and determined that the IP address
was registered to Time Warner Cable and appeared to be located in Buffalo, New York.
NCMEC forwarded the CyberTipline relating to IP Address 198.255.198.69 to the New York
State Internet Crimes Against Children (ICAC) Task Force, located in Albany, New York.
A subpoena of the IP Address to Time Warner resulted in identifying 198 Winston Dr.

Buffalo NY as the address and John FERREIRA as the account holder.

6. On February 13, 2019 your affiant applied for and received a search warrant

authorizing the search of John FERREIRA’s residence.

7. On February 14, 2019 your affiant, other Agents from the Department
Homeland Security, and Investigators from the Buffalo Police Department executed a Federal
Search and Seizure Warrant at the residence of John FERREIRA located at 198 Winston Dr.
Buffalo, NY, 14216. Because of the Federal Search and Seizure Warrant, various computers,

electronic devices, and electronic media were seized.

8. The following seized items have been determined to contain suspected child
pornography, as defined by 18 USC § 2256:
Line Item 001: HP Desktop Computer H#MXU31301JM
Line Item 002: Sandisk Cruzer 32GB Number 1

Line Item 002: Sandisk Cruzer 32GB Number 2
Case 1:19-cr-00109-EAW Document 1 Filed 05/21/19 Page 5 of 8

After a preliminary review, 5,404 images and 179 videos have been identified as suspected
child pornography across the above three items. HSI is still in the process of examining the

three aforementioned electronic devices.

9. Three photos forensically recovered from Line Items 001 and 002, are identified as
follows:

a. File name: 08 afios blow.mpg: This file depicts a known, identified victim
of child abuse engaging in oral sex with an adult male. This file is located
on Line Item 001: HP Desktop Computer #MXU31301JM. The path for
the folder containing this file is: E01\O0S = NTFS,
7)\Users\john\Downloads\AFF540DC. Unpacker_v7353qx4kg3sa!App \
PuffMagskK5__54i i (2).rar;

b. File Name: 2.jpg: This file depicts a suspected toddler aged female child
displaying her vagina in a lascivious manner. The file is located on Line
item 002 Sandisk Cruzer 32GB Number 1. The path for the folder
containing this file is: NO NAME (FAT32, 2)\SanDiskSecureAccess\1\b;
and |

c. Filename: VI D-20171026-WA0032. mp4: This file depicts a minor female
engaging in sexual contact with a dog. This file is located on Line item 001
HP Desktop Computer #MXU31301JM. The path for the folder
containing this file is: © UsersVohn\AppData\Local\Packages

\AFF540DC. Unpacker_ v7353qx4kg3sa\ TempState.
Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 6 of 8

10. Based on my training and experience, the aforementioned images constitute

child pornography.

11. As for establishing the receipt of the particular files, Line item 001, an HP
Desktop Computer, was running the Windows 10 Home operating system. Because of the
use of a Microsoft Windows operating system, "Zone Identifier" files were also present. A
Zone Identifier file is an alternate data stream (ADS) file created by windows applications
that tell the operating system where that particular file came from. It is created alongside the
original file, and has the same name as the original file, appended with Zone Identifier. The
Zone Identifier will contain a "ZonelD" number, which indicates where, in general, the file
originated. In the case of downloading files from the internet, a Zone Identifier containing a
ZonelD=3 indicates that the file originated from the internet. While examining LI001,
several files containing suspected child pornography were located in a folder titled "Unpack

er_v7353qx4kg3sa!App" located at the following file path: Partition 4 (Microsoft NTFS,
446.37 GB).

12. The following files, all of which contain suspected child pornography, are an
example of what was found in the "Unpacker_v7353qx4kg3sa!App" folder. These images
were found in Zone ID=3, on Line Item 001 (HP Desktop Computer #MXU31301JM) and
show receipt of the images: |

a. File Name: daisy-020-055 jpg. This file depicts a prepubescent

female laying on the ground showing her vagina. This is an LS Models photo, a

known producer of Child pornography. File Path: Partition 4 (Microsoft NTFS,
Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 7 of 8

446.37 GB) OS\Users] ohn\Downloads\ AFF540 DC. Unpacker _v7353qx4kg3s
a !App\LS Girl 3.part2.rar\g3\LS Land 16\Set 20\daisy-020-055.ioaZoneID=3;
Create Date: 09/24/2018;

b. File Name: ufo-011-045 jpg, This file depicts a prepubescent
female on her hands and knees showing her anus and vagina. This is an LS Models
photo, a known producer of Child pornography. Partition 4 (Microsoft NTFS,
446.37 GB) OS\Users\john\Downloads\ AFF540DC. Unpacker_v7353qx4kg3s
alApp\LS Girl 3.part2.rar\g3\LS Land 18\ufo-011\ufo-011-045.ioaZoneID=3;
Create Date: 09/24/2018; and

Cc. File Name: Isr-012-057.jpg, This file depicts a prepubescent
female looking back through her legs showing her vagina. This is an LS Models
photo, a known supplier of Child pornography. Partition 4 (Microsoft NTFS, 446.37
GB) OS\Users\john\Downloads\ AFF540 DC. Unpacker_v7353qx4kg3sa!App\LS
Girl 3.part2.rar\g3\LS Land 25\Ls-Land. Issue.25. Retro- Ladies.Set.12\Isr-012-

057.i0aZoneID=3; Create Date: 09/24/2018.

13. On February 14, 2019 HSI Buffalo, SA Green and SA Justin Burnham
interviewed John FERRIERA. This interview was conducted during the execution of the
federal search warrant at the same residence. Upon entry into the home for the search
warrant, SA Green explained that HSI had a search warrant for the residence. At that time
FERRIERA was visibly upset and stated, "my life is over". SA Green and SA Burnham then
interviewed FERRIERA who admitted that he viewed child pornography, that he used his

computer to look at child pornography, and that he sometimes looked at child pornography
Case 1:19-cr-00109-EAW Document1 Filed 05/21/19 Page 8 of 8

involving children under five years of age. FERRIERA stated that he only looked at the
pictures as fantasy and would never hurt anyone. FERRIERA stated that he started looking
a couple of years ago but didn't know an exact date. FERRIERA stated that he looked at the
websites "144chan" and "155chan" which he found while looking at adult pornography
websites. FERRIERA stated that he stored all of the images on thumb drives that he kept by
computer. FERRIERA stated that he put the images on the thumb drives so that his family

wouldn't find them.

WHEREFORE, based upon the forgoing, the undersigned respectfully submits that
there is probable cause to believe that John FERREIRA did knowingly violate Title 18,
U.S.C., Section 2252A(a)(2)(A), receipt of child pornography, and Title 18, United States

Code, Section 2252A(a)(5)(B), possession of child pornography.

[fA
RYAN W. GREEN

Special Agent
Homeland Security Investigations

 

it
Sworn to before me this al”
day of May, 2019

—
OFF aeenial A } Z, Cee
HON. MICHAEL JOROEMER

UNITED STATES MAGISTRATE JUDGE
